DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 9, 2020 has been entered.
Claim Objections
Claim 20 is objected to because of the following informalities: In line 40, “durameter” should be --durometer--.
Claim 35 is objected to because of the following informalities: In line 41, “durameter” should be --durometer--.
Claim 38 is objected to because of the following informalities: In line 46, “durameter” should be --durometer--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20, 35 and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 20 recites the limitation “the first and second corners forming angles of about 0-degrees between the first and second sides, respectively” in lines 33-35 and the limitation “wherein the first and second tips comprise silicone having a durometer that allows the first and second corners to deform from angles of about 45-degrees to angles of about 0-degrees” in lines 40-42. 
However, the specification merely discloses the ends of the zipper members being angled at about 45 degrees, so that when the zipper members are closed together, they seal the zipper at the tips (instant application paragraph 56). Such a description is insufficient to define an angle of about 0-degrees between the first and second sides in the closed configuration. Additionally, the figures fails to depict the corners forming an angle of 0-degrees between the first and second sides. As shown in figures 1J and 2J, the corners do not form a 0-degree angle between the first and second sides in the closed configuration. 

Accordingly, the claim fails to comply with the written description requirement. 
Claims 35 and 38 recite the same limitations addressed above with respect to claim 20 and thus, fail to comply with the written description requirement for the same reasons.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 22-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitations “a cross-section of the plurality of sides parallel to the base has a geometric shape substantially the same as the geometric shape of the base” in lines 3-5, “the open configuration comprising an eye-shape with the first and 
However, it is not clear how the plurality of sides can have a geometric shape along a cross-section parallel to the base that is the same as the geometric shape of the base and also have both an eye-shape in the open configuration and a linear shape in the closed configuration. Thus, the claim fails to define each of the claimed shapes in a manner that renders clear how the container can have each of the claimed shapes.
Additionally, linear is not a shape. Thus, the structure intended by linear “shape” is not clear. 
For the purpose of examination: (1) the cross-section of the plurality of sides parallel to the base will be considered to define a cross-section of the plurality of sides adjacent to and parallel to the base, wherein the cross-section of the plurality of sides has a geometric shape substantially the same as the geometric shape of the base, (2) the mouth and the first and second zipper members will be considered to define an eye-shape in the open configuration with the first and second tips at opposite ends of the eye-shape, (3) the mouth and the first and second zipper members will be considered to extend generally linearly in the closed configuration, and (4) the cross-section of the plurality of sides adjacent to and parallel to the base will be considered to have substantially the same geometric shape as the geometric shape of the base in both the open configuration and the closed configuration.
Claims 35 and 38 recite the same limitations addressed above with respect to claim 20 and thus, are rendered indefinite for the same reasons.  
Claim 20 recites the limitation “wherein the mouth and seal are configured to automatically assume an open configuration when the container freely stands vertically on its base with the mouth at the top” in lines 25-26. However, claim 20 also recites the limitation “a seal of the mouth comprising: a first zipper member…a second zipper member…wherein at least portions of the first and second zipper members are sufficiently resilient to be engageable with each other to maintain the seal of the mouth and disengageable between the first and second tips to break the seal of the mouth” in lines 15-24.
As the seal of the mouth is defined as a configuration in which the first and second zipper members are engaged, it is not clear how the mouth and the seal can be configured to automatically assume an open configuration. 
For the purpose of examination, the mouth and the first and second zipper members will be considered to be configured to automatically assume an open configuration when the first and second zipper members are disengaged from each other and when the container freely stands vertically on its base with the mouth at the top. Similarly, the mouth and the first and second zipper members will be considered to be configured to assume a closed configuration when the first and second zipper members are engaged with each other. 
Claims 35 and 38 recite the same limitations addressed above with respect to claim 20 and thus, are rendered indefinite for the same reasons.  
Claim 20 recites the limitation “wherein the open configuration further comprises first and second corners of the mouth at the first and second tips”. However, it is not 
For the purpose of examination, the first and second corners of the mouth and the first and second tips of the mouth are considered to be structurally indistinct. 
Claims 35 and 38 recite the same limitations addressed above with respect to claim 20 and thus, are rendered indefinite for the same reasons.  
Claim 30 recites the limitation “wherein the base has a circular geometric shape and a first cross-section of the sides parallel to the base has a substantially circular geometric shape and a second cross-section of the sides parallel to the base has a substantially elliptical geometric shape”. However, claim 20, from which claim 30 depends, already recites the limitations “a cross-section of the plurality of sides parallel to the base has a geometric shape substantially the same as the geometric shape of the base” in lines 3-5, “the open configuration comprising an eye-shape with the first and second tips at opposite ends of the eye-shape” in lines 26-28, and “the closed configuration comprising a generally linear shape” in lines 35-36.  
First, it is not clear whether the first cross-section of the sides as defined in claim 30 is intended to further limit the cross-section of the plurality of sides defined in claim 20. 
Additionally, it is not clear how the container can have each of the shapes defined in claim 30 in addition to each of the shapes already defined in claim 20. Thus, the claims fail to define each of the claimed shapes in a manner that renders clear how the container can have each of the claimed shapes.

Claim 31 recites the limitation “wherein the base has a geometric shape comprising two straight sides and two semicircular sides, wherein at least one of the cross-sections of the sides parallel to the base comprises two substantially straight sides and two substantially semi-circular sides”. However, claim 20, from which claim 31 depends, requires “the open configuration comprising an eye-shape with the first and second tips at opposite ends of the eye-shape” in lines 26-28. 
The eye-shaped configuration required by claim 20 is a result of the base and the cross-section of the plurality of sides adjacent to and parallel to the base having a circular shape, as shown in figures 2A-2J. On the other hand, a base having a geometric shape comprising two straight sides and two semicircular sides, wherein at least one of the cross-sections of the sides parallel to the base comprises two substantially straight sides and two substantially semi-circular sides, as shown in figures 1A-1J, does not result in the open configuration having an eye-shape.
Accordingly, it is not clear how the container can have each of the shapes defined in claim 31 in addition to the eye-shape in the open configuration, as required 
Claim 35 recites the limitation “the open configuration comprising an eye-shape with the first and second tips at opposite ends of the eye-shape forming angles of about 45-degrees between the first and second sides at the first and second tips, wherein the open configuration further comprises first and second corners of the mouth at the first and second tips, respectively, the first and second corners forming angles of about 45 degrees between the first and second sides, respectively” in lines 26-32. 
However, the additional recitation of first and second corners of the mouth forming angles of about 45-degrees creates confusion and further renders the claim indefinite as it is not clear whether and/or how the additional recitation of the first and second corners of mouth forming angles of about 45-degrees is intended to further limit the already defined first and second tips forming angles of about 45-degrees. 
For the purpose of examination, the first and second tips forming angles of about 45-degrees and the first and second corners of mouth forming angles of about 45-degrees are considered to be structurally indistinct. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claim 31 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 31 recites the limitation “wherein the base has a geometric shape comprising two straight sides and two semicircular sides, wherein at least one of the cross-sections of the sides parallel to the base comprises two substantially straight sides and two substantially semi-circular sides”. However, claim 20, from which claim 31 depends, requires “the open configuration comprising an eye-shape with the first and second tips at opposite ends of the eye-shape” in lines 26-28. 
The eye-shaped configuration required by claim 20 is a result of the base and the cross-section of the plurality of sides adjacent to and parallel to the base having a circular shape, as shown in figures 2A-2J. On the other hand, a base having a geometric shape comprising two straight sides and two semicircular sides, wherein at least one of the cross-sections of the sides parallel to the base comprises two substantially straight sides and two substantially semi-circular sides, as shown in figures 1A-1J, does not result in the open configuration having an eye-shape.
Accordingly, claim 31 is of improper form for failing to include all the limitations of the claim upon which it depends
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
As detailed by the 112(a) and 112(b) rejections above, claims 20, 35 and 38 are replete with new matter and indefinite language. Therefore, the intended structure of the container as a whole cannot be ascertained and thus, the metes and bounds of the patent protection desired cannot be ascertained. However, based on the claim limitation defining an angle of about 45-degrees as well as Applicant’s previous arguments, it appears that the claims are directed to the embodiments depicted in figures 2A-2J and 8 (paragraph 56), wherein the first and second zipper members extend all the way to each of the first and second tips and cross over each other at each of the first and second tips such that the first and second zipper members are engaged at the first and second tips when the mouth is both in the open configuration and the closed configuration, and wherein ends of the first and second zipper members at each of the first and second tips are angled at about 45 degrees such that the first and second zipper members are configured to further seal the mouth at the first and second tips.
 For the purpose of examination and in order to further prosecution, it has been determined that claims 20, 35 and 38 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(a) & (b) set forth in this Office action and to incorporate the above described embodiment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972. The examiner can normally be reached Monday-Friday 7AM-4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINA K ATTEL/Examiner, Art Unit 3734

/JES F PASCUA/Primary Examiner, Art Unit 3734